Order entered January 9, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01618-CV

                               IN RE BRET FOREMAN, Relator

                  Original Proceeding from the 330th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DF09-14773

                                             ORDER
        In accordance with the Court’s opinion issued this date, the petition for writ of mandamus

is conditionally GRANTED. The Court ORDERS the trial judge, the Honorable Andrea D.

Plumlee, Judge of the 330th Judicial District Court, to VACATE her November 12, 2013 “Order

Denying Motion to Transfer,” which denied relator’s motion to transfer venue from Dallas

County to Collin County and to ENTER an order transferring this proceeding from Dallas

County, Texas to Collin County, Texas according to the procedures set forth in Chapter 155 of

the Texas Family Code.

        Should the trial judge fail to comply with this order, the writ will issue. The Court

ORDERS the trial judge to file with this Court, within thirty (30) days of the date of this

order, a certified copy of its order issued in compliance with this order.

        We ORDER that relator recover his costs of this original proceeding from real party in

interest.
/s/   LANA MYERS
      JUSTICE